Title: To Thomas Jefferson from Ebenezer Hazard, 30 June 1775
From: Hazard, Ebenezer
To: Jefferson, Thomas


                    
                        Sir
                        New York June 30th. 1775
                    
                    Your very obliging Letter of 30th. April did not come to hand before a few Days ago, or it should have been answered sooner.
                    I am happy that you coincide with me in Sentiment respecting the Utility of my Undertaking, and, judging of the whole from the Materials I am already possessed of, I cannot help thinking the Collection will be vastly more important than I at first imagined.
                    The polite Manner in which you offer your Assistance lays me under great Obligations, and I beg you will be assured I shall chearfully embrace Opportunities of rendering you any Service in my Power here.
                    To prevent your having unnecessary Trouble respecting my Collection I take the Liberty of sending you the following List of the Papers I have relating to Virginia; vizt.
                    
                        Queen Elizabeth’s Patent to Sir W. Ralegh for making Discoveries.
                        The Names of the Persons who composed the 1st. and 2d Colonies which settled in Virginia.
                        First, Second, and Third Charters, from Stith’s History.
                        King James’s Commission to Sir Walter Ralegh in 1617.
                        An Ordinance and Constitution of the Treasurer, Council and Company in England for a Council of State and General Assembly. July 24th. 1621. This last is from Stith.
                        A Commission to the Archbishop of Canterbury and eleven others for governing the American Colonies 1634;—and
                        The Commonwealth’s Instructions to Capt. Dennis &c. “appointed Commissioners for the reducing of Virginia, and the Inhabitants thereof to their due Obedience to the Commonwealth of England.”—1651.
                        These are all I have yet been able to procure.
                    
                    Though I had not the Honor of an Acquaintance with Colo. Bland I took the Liberty of troubling him with a Letter and my Proposals while the former Congress was sitting, but have not been favored with any Thing in Answer. I beg you will be kind enough to remind him of this, and oblige me with his Reply.
                    I am Sir, Your very humble Servt.,
                    
                        Eben: Hazard
                    
                